Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	This office action is in response to the original filing of 12/11/2020.  Claims 1-18 are pending and have been considered below.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


3.	Claim(s) 1, 15 and 17-18 is/are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as being anticipated by Ganesh et al. et al. (US 2015/0281300).

Claim 1. Ganesh discloses a computer-implemented method for optimizing the display of videos, the method comprising:
receiving a video stream to be displayed on the display of a computing device ([0074]);
determining a preferred orientation for the video stream (…the negotiation configuration may be updated such as via over the air provisioning or back haul signaling. The negotiation configuration may, in some implementations, be specified by the user as a preference) ([0065]);
determining a present orientation for the computing device (One non-limiting advantage of the described features is that an orientation negotiation determination value is provided as part of the session initiation process) ([0078], [0055]) [Wherein orientation negotiation is determining the state of the device (i.e. present orientation)] ;
determining a mismatch between the preferred orientation and the present orientation ([0079]); and
adjusting the video stream while displaying the video stream on the display ([0081]. 

Claim 15. Ganesh discloses the computer-implemented method of claim 1, wherein the method further comprises, upon determining the mismatch, presenting an indication (value indicating a negative determination) to a user of the computing device that the video orientation and the present orientation are mismatched and that rotating the computing device will improve viewing characteristics for the video stream on the computing device ([0079], [0095]). 

Claims 17 and 18 represent the medium and device of claim 1 and are ejected along the same rationale.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 2-4, 9-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh et al. et al. (US 2015/0281300) in view of Cain (US 2021/0049984).

Claim 2. Ganesh discloses the computer-implemented method of claim 1, wherein adjusting the video stream further comprises:
detecting that the computing device is being rotated from the present orientation ([0057]);
determining a number of degrees the computing device has rotated from the present orientation (The orientation detector 232 may, in some implementations, provide a value indicating a number of degrees of rotation of the device 202) ([0057]); and
Ganesh does not explicitly disclose rotating the displaying video stream, as it continues to play, the number of degrees in the opposite direction from which the computing device has rotated to ensure that the video stream remains at the same viewing orientation from the perspective of a user of the computing device who is viewing the computing device while the computing device rotates; wherein counter-rotating the displaying video stream in real time maintains a constant orientation of the video stream from the perspective of the user as the computing device rotates.
However, Cain discloses rotating the displaying video stream, as it continues to play, the number of degrees in the opposite direction from which the computing device has rotated to ensure that the video stream remains at the same viewing orientation from the perspective of a user of the computing device who is viewing the computing device while the computing device rotates; wherein counter-rotating the displaying video stream in real time maintains a constant orientation of the video stream from the perspective of the user as the computing device rotates ([0023]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Ganesh. One would have been motivated to do so in to make it easier for a user to dynamically rotate image or video stream on a device.

Claim 3. Ganesh and Cain disclose the computer-implemented method of claim 2, Cain further discloses wherein the video stream can be displayed at any arbitrary angle with respect to the display; wherein incrementally rotating the displaying video stream in a non-binary manner as the user rotates the computing device facilitates keeping the playing video stream in the original user perspective as the device rotates and reduces viewing disruption and confusion as the computing device is rotated ([0024]). One would have been motivated to do so in to make it easier for a user to dynamically rotate image or video stream on a device.

Claim 4. Ganesh discloses the computer-implemented method of claim 2, but fails to explicitly disclose wherein determining the mismatch further comprises displaying the video stream zoomed out to fit in the display; wherein incrementally rotating the displaying video stream as the user rotates the computing device further comprises increasing the displayed size of the video stream as the computing device rotates so that when the computing device has been rotated to a final orientation that matches the preferred orientation the video stream completely fills the display. 
However, Cain discloses wherein determining the mismatch further comprises displaying the video stream zoomed out to fit in the display; wherein incrementally rotating the displaying video stream as the user rotates the computing device further comprises increasing the displayed size of the video stream as the computing device rotates so that when the computing device has been rotated to a final orientation that matches the preferred orientation the video stream completely fills the display ([0023]-[0024]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Ganesh. One would have been motivated to do so in to make it easier for a user to dynamically rotate image or video stream on a device.

Claim 9. Ganesh discloses the computer-implemented method of claim 2, but fails to explicitly disclose wherein adjusting the video stream further comprises: using prominent activity analysis to determine one or more areas of emphasis in the video stream; and focusing on displaying the determined areas of emphasis before, as, and after the computing device rotates.
However, Cain discloses wherein adjusting the video stream further comprises: using prominent activity analysis to determine one or more areas of emphasis in the video stream; and focusing on displaying the determined areas of emphasis before, as, and after the computing device rotates (the present disclosure provides a simple and efficient solution for an auto-leveling recalibration system for a computing device that rotates a UI or shell in real time in response to the orientation of the device, and when a final rotation as reported by an orientation sensor does not exactly match a “cardinal” direction (landscape or portrait)). ([0018]-[0019]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Ganesh. One would have been motivated to do so in to make it easier for a user to dynamically rotate image or video stream on a device.

Claim 10. Ganesh and Cain disclose the computer-implemented method of claim 9, Cain further discloses wherein adjusting the video stream comprises: continuously determining and analyzing areas of emphasis in the video stream; adjusting the video stream on the display to focus on the determined areas of emphasis; adjusting the scale of the video stream to at least one of zoom in or zoom out the video stream; and rotating the video stream in an incrementally in a non-binary way to counter the rotation of the computing device ([0022], [0024]). One would have been motivated to do so in to make it easier for a user to dynamically rotate image or video stream on a device.

Claim 11. Ganesh and Cain disclose the computer-implemented method of claim 9, Cain further discloses wherein using prominent activity analysis further comprises: detecting one or more active faces in the video stream; ensuring that the active faces in the video stream are featured in the portion of the video stream that is displaying on the display before, as, and after the computing device rotates ([0036]). One would have been motivated to do so in to make it easier for a user to dynamically rotate image or video stream on a device.

Claim 12. Ganesh and Cain disclose the computer-implemented method of claim 11, Cain further discloses wherein ensuring that the active faces in the video stream are featured in the portion of the video further comprises not zooming in the video stream fully to ensure that all of the active faces in the video stream remain visible in the display, at the cost of leaving some portions of the display unused ([0024]). One would have been motivated to do so in to make it easier for a user to dynamically rotate image or video stream on a device.

Claim 13. Ganesh discloses the computer-implemented method of claim 2, wherein rotating the displaying video stream further comprises: using tracking mechanisms in the computing device to determine whether the user's orientation relative to the computing device is changing ([0055],[0057]); and
However, Cain discloses upon determining that the computing device is rotating independently of any changes in the user's orientation, rotating the displaying video stream ([0024]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Ganesh. One would have been motivated to do so in to make it easier for a user to dynamically rotate image or video stream on a device.

Claim 16. Ganesh discloses the computer-implemented method of claim 1, but fails to explicitly disclose wherein the computing device is used to display a queue of multiple video streams; and wherein the method further comprises detecting the orientation of the multiple video streams and grouping the video streams by orientation to reduce the number of device rotations and adjustments needed to view the multiple video streams to minimize user overhead and unused screen space on the display.
However, Cain discloses wherein the computing device is used to display a queue of multiple video streams; and wherein the method further comprises detecting the orientation of the multiple video streams and grouping the video streams by orientation to reduce the number of device rotations and adjustments needed to view the multiple video streams to minimize user overhead and unused screen space on the display ([0043]-[0045]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Ganesh. One would have been motivated to do so in to make it easier for a user to dynamically rotate image or video stream on a device.

6.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh et al. et al. (US 2015/0281300) in view of Cain (US 2021/0049984) and further in view of Bloch et al. (US 2017/0062012).

Claim 5. Ganesh discloses the computer-implemented method of claim 2, but fails to explicitly disclose wherein displaying the video stream further comprises zooming in and displaying a cropped portion of the video stream at a scale at which the video stream would be displayed if the preferred orientation and the present orientation were matched in orientation; and wherein incrementally counter-rotating the displaying video stream as the user rotates the computing device further comprises maintaining the scale of the video stream as the computing device rotates; and wherein maintaining the scale of the displaying video stream throughout the rotation results in the video stream substantially filling the display when the display is rotated to a final orientation that matches the preferred orientation. 
However, Bloch discloses wherein displaying the video stream further comprises zooming in and displaying a cropped portion of the video stream at a scale at which the video stream would be displayed if the preferred orientation and the present orientation were matched in orientation ([0030]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Ganesh. One would have been motivated to do so in to make it easier for preventing loss of content in data display .
However Cain discloses wherein incrementally counter-rotating the displaying video stream as the user rotates the computing device further comprises maintaining the scale of the video stream as the computing device rotates; and wherein maintaining the scale of the displaying video stream throughout the rotation results in the video stream substantially filling the display when the display is rotated to a final orientation that matches the preferred orientation ([0023]-[0024]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Ganesh. One would have been motivated to do so in to make it easier for a user to dynamically rotate image or video stream on a device.

7.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh et al. et al. (US 2015/0281300) in view of Cain (US 2021/0049984) and further in view of Min (US 2014/0149926).

Claim 14. Ganesh and Cain disclose the computer-implemented method of claim 2, but fail to explicitly disclose wherein rotating the displaying video stream further comprises at least one of: applying seam-carving techniques in one dimension of the video stream to seamlessly expand that dimension of the video stream to minimize blank space on the display; and applying seam-carving techniques in one dimension of the video stream to seamlessly condense that dimension of the video stream to ensure that a determined area of emphasis in the video stream fits onto the display while also minimizing blank space on the display. 
However Min discloses wherein rotating the displaying video stream further comprises at least one of: applying seam-carving techniques in one dimension of the video stream to seamlessly expand that dimension of the video stream to minimize blank space on the display; and applying seam-carving techniques in one dimension of the video stream to seamlessly condense that dimension of the video stream to ensure that a determined area of emphasis in the video stream fits onto the display while also minimizing blank space on the display ([0087]-[0089], fig. 7). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Ganesh. One would have been motivated to do so in to minimize blank spaces by maximally visualizing each item while exactly maintaining a size ratio between the items in the limited space.

Allowable Subject Matter
8.	Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171